Case: 17-13200     Date Filed: 04/06/2018   Page: 1 of 4


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-13200
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:16-cv-04639-LMM



JAZZMON EDMUNDSON,

                                                                Plaintiff-Appellant,

                                      versus

THE CITY OF ATLANTA AS A MUNICIPALITY,
bound by & through Chief George Turner in both individual and official capacity,
OFFICER JUSTIN LOCKE,
in his official Atlanta Police capacity and personal capacity,
DEMETRIUS JONES,
in both individual and official capacity,
SGT. ROBERT DANIELS,
in both individual and official capacity as an Atlanta Police Officer,
SGT. ANDREW CERUL,
in his individual and official capacity as an Atlanta Police Officer, et al.,

                                                             Defendants-Appellees,

CHIEF ERIKA SHIELDS,
in her official capacity and personal capacity,

                                                                         Defendant.
               Case: 17-13200      Date Filed: 04/06/2018    Page: 2 of 4


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                     (April 6, 2018)

Before TJOFLAT, JULIE CARNES and HULL, Circuit Judges.

PER CURIAM:

      Jazzmon Edmundson appeals the District Court’s dismissal of her complaint,

filed pursuant to 42 U.S.C. § 1983, alleging constitutional and state law violations

related to her termination from the police force. On appeal, she argues that the

District Court erred in dismissing her complaint for failure to state a claim upon

which relief could be granted, because the complaint was well pled and contained

sufficient allegations to state a plausible entitlement for relief.

      We review de novo a district court’s order granting a motion to dismiss for

failure to state a claim, accepting all allegations in the complaint as true and

construing them in the light most favorable to the plaintiff. Hunt v. Aimco Props.,

L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). In order to survive a motion to

dismiss, the complaint must plead enough facts to state a claim for relief that is

plausible on its face. Id. A claim is facially plausible when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Id.


                                            2
              Case: 17-13200     Date Filed: 04/06/2018    Page: 3 of 4


      An appellant abandons a claim when she either makes only passing

references to it or raises it in a perfunctory manner without supporting arguments

and authority. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.

2014). Specifically, a passing reference to the claim made in the “summary of the

argument” section of the opening brief or references “buried” within the

appellant’s main arguments can constitute abandonment. Id. at 681–82; see also

Denney v. City of Albany, 247 F.3d 1172, 1182 (11th Cir. 2001) (deeming issue

abandoned where plaintiffs made single reference to the issue in their brief, did not

discuss the district court’s analysis of the issue, and did not make any legal or

factual argument as to why district court’s decision was in error).

      Here, the substantive argument section of Edmundson’s brief is

approximately two pages long and makes only the general assertion that her

complaint was well plead and contained sufficient factual allegations. Edmundson

does not address her specific causes of action, nor does she attempt to argue that

her complaint alleged sufficient facts to establish the necessary elements of each.

Though she makes some references to her Fourteenth Amendment and state law

claims in the “Statement of Issues” and “Summary of Argument” sections of her

brief, she does not dispute any of the specific conclusions the District Court

reached regarding why any of her claims were deficient. Accordingly, because

Edmundson made only passing references to some claims and did not mention


                                          3
              Case: 17-13200     Date Filed: 04/06/2018   Page: 4 of 4


others at all, and did not develop any specific substantive legal arguments

regarding her assertion that her complaint was sufficient, we conclude that she

waived all of her claims of error on appeal. We affirm the District Court’s

dismissal of her complaint.

      AFFIRMED.




                                         4